 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    OLATUNJI RAHEEM,                                No. 2:18-cv-2762-JAM-KJN PS
12                      Plaintiff,
13           v.                                       ORDER
14    ZURICH NORTH AMERICA
      INSURANCE,
15
                        Defendant.
16

17
            On November 14, 2018, the magistrate judge filed findings and recommendations (ECF
18
     No. 3), which were served on the parties and which contained notice that any objections to the
19
     findings and recommendations were to be filed within fourteen (14) days. On December 4, 2018,
20
     plaintiff filed objections to the findings and recommendations (ECF No. 4), which have been
21
     considered by the court.
22
            This court reviews de novo those portions of the proposed findings of fact to which an
23
     objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
24
     Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d
25
     930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection
26
     has been made, the court assumes its correctness and decides the matter on the applicable law.
27
     See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s
28
                                                      1
 1   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d
 2   452, 454 (9th Cir. 1983).
 3           The court has reviewed the applicable legal standards and, good cause appearing,
 4   concludes that it is appropriate to adopt the findings and recommendations in full.
 5   Documentation attached to plaintiff’s objections suggests that plaintiff wishes to challenge the
 6   deduction of certain amounts from worker’s compensation benefits paid to plaintiff by defendant
 7   Zurich based on a child support obligation. This court does not have jurisdiction to review child
 8   support orders, and as the magistrate judge noted, plaintiff cannot state cognizable claims under
 9   42 U.S.C. § 1983 and 18 U.S.C. § 241 against defendant Zurich.
10           Accordingly, IT IS HEREBY ORDERED that:
11           1. The findings and recommendations (ECF No. 3) are adopted.
12           2. The action is dismissed without leave to amend.
13           3. Plaintiff’s motion to proceed in forma pauperis in this court (ECF No. 2) is denied as
14   moot.
15           4. The Clerk of Court shall close this case.
16   DATED: December 18, 2018
17
                                                   /s/ John A. Mendez____________             _____
18
                                                   UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                       2
